[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDMENT TO MEMORANDUM OF DECISION OF JANUARY 20, 1999
The court's orders regarding alimony, page 5, first paragraph, are hereby amended to read as follows:
Alimony
The Husband shall pay to the Wife alimony of $200 per week pursuant to an immediate wage withholding order until his retirement from the Bridgeport Board of Education, the death of CT Page 212 either party, or the Wife's remarriage or her cohabitation as defined in Conn. Gen. Stat. Sec. 46b-86.
CUTSUMPAS, J.